

114 S1078 IS: Healthy Kids Outdoors Act of 2015
U.S. Senate
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1078IN THE SENATE OF THE UNITED STATESApril 23, 2015Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Secretary of the Interior to carry out programs and activities that connect
			 people in the United States, especially children, youth, and families,
			 with the outdoors.
	
 1.Short titleThis Act may be cited as the Healthy Kids Outdoors Act of 2015. 2.FindingsCongress finds that—
 (1)children today are spending less time outdoors than any generation in human history, as evidenced by studies that show children enjoy half as much time outdoors today as children did just 20 years ago, while children spend more than 7½ hours every day in front of electronic media;
 (2)the health of children in the United States is at risk as evidenced by the growing obesity crisis in which, during the past 30 years, the childhood obesity rate has more than doubled and the adolescent obesity rate has quadrupled, costing the economy of the United States billions of dollars each year;
 (3)the rise in childhood obesity has had a negative economic impact; (4)the readiness of the military is declining as nearly 1 in 4 applicants to the military is rejected for being overweight or obese, which is the most common reason for medical disqualification;
 (5)research has shown that military children and families are facing increased stress and mental strain and challenges due to multiple, extended deployments;
 (6)military family service organizations have developed programs that connect military children and families with positive, meaningful outdoor experiences that benefit mental and physical health, but the programs lack sufficient resources to meet increasing demand;
 (7)the outdoor retail industry, many local tourist destinations or gateway communities, and State fish and wildlife agencies rely on revenue generated from individuals spending time outdoors to create jobs in local communities;
 (8)over the past several years, urbanization, changing land use patterns, increasing road traffic, and inadequate solutions to addressing those challenges in the built environment have combined to make it more difficult for many people in the United States to walk or bike to schools, parks, and play areas or experience the natural environment;
 (9)spending time in green spaces outside the home, including public land, parks, play areas, and gardens—
 (A)increases concentration, inhibition of initial impulses, and self-discipline in children; and
 (B)has been shown to reduce stress and mental fatigue in children;
 (10)in one study, children who were exposed to greener environments in a public housing area demonstrated less aggression, violence, and stress;
 (11)visitation to public land in the United States has declined or remained flat in recent years, and yet, connecting with nature and the great outdoors in communities is critical to fostering the next generation of outdoor enthusiasts who will visit, appreciate, and become stewards of the public land in the United States;
 (12)spending time outdoors in nature—
 (A)is beneficial to the physical, mental, and emotional health of children; and
 (B)has been proven—
 (i)to decrease symptoms of attention deficit and hyperactivity disorder in children;
 (ii)to stimulate brain development, improve motor skills, result in better sleep, reduce stress, increase creativity, and improve moods in children; and
 (iii)to reduce the risk of developing myopia in children;
 (13)children who spend time playing outside are more likely to take risks, seek out adventure, develop self-confidence, and respect the value of nature;
 (14)a direct childhood experience with nature before the age of 11 promotes a long-term connection to nature;
 (15)conservation education and outdoor recreation experiences such as camping, hiking, boating, hunting, fishing, archery, recreational shooting, wildlife watching, and other experiences are critical to engaging young people in the outdoors;
 (16)as children become more disconnected from the natural world, the hunting and angling conservation legacy of the United States is at risk;
 (17)hunters and anglers play a critical role in reconnecting young people with nature, protecting the natural resources of the United States, and fostering a lifelong understanding of the value of conserving the natural world;
 (18)research demonstrates that hunters that become engaged in hunting as children are among the most active and interested hunters as adults;
 (19)the vast majority of hunters report that the hunters were introduced to hunting between the ages of 10 and 12, with the overwhelming majority of children being introduced to hunting by an adult;
 (20)parks and recreation, youth-serving, service-learning, conservation, health, education, and built-environment organizations, facilities, and personnel provide critical resources and infrastructure for connecting children and families with nature;
 (21)it takes many dedicated people to work to preserve, protect, enhance, and restore natural resources in the United States;
 (22)with an aging workforce in the natural resource professions, it is critical for the next generation to have an appreciation for nature and be ready to take over the responsibilities relating to the natural resources of the United States;
 (23)place-based service-learning opportunities use land and water as the context for learning by engaging students in the process of exploration, action, and reflection;
 (24)physical activity outdoors connected with meaningful community service to solve real-world problems, such as removing invasive plants or removing trash from a streambed, strengthens communities by engaging youth as citizen stewards;
 (25)States and community-based partners have some notable programs that connect children and families with nature, yet most States lack sufficient resources and a comprehensive strategy to effectively engage State agencies across multiple fields; and
 (26)States need to engage in cross-sector agency and nonprofit collaboration that involves public health and wellness, parks and recreation, transportation and city planning, and other sectors focused on connecting children and families with the outdoors to increase coordination and effective implementation of the policy tools and programs that a State can bring to bear to provide outdoor opportunities for children and families.
 3.DefinitionsIn this Act: (1)Eligible entityThe term eligible entity means—
 (A)a State; or
 (B)a consortium from one State that includes the State and local partners.
				(2)Local
 partnerThe term local partner means— (A)a unit of local government;
 (B)a tribal government;
 (C)a parks and recreation department or district;
 (D)a school district;
 (E)an institution of higher education;
 (F)a nonprofit organization; and
 (G)a consortium of entities described in subparagraphs (A) through (F).
				(3)National
 strategyThe term national strategy means the national strategy developed under section 5(a).
 (4)SecretaryThe term Secretary means the Secretary of the Interior.
 (5)StateThe term State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, any other territory or possession of the United States, or any Indian tribe.
			(6)State
 strategyThe term State strategy means a State strategy developed under section 4(a).
			4.Cooperative
			 agreements for development or implementation of  healthy kids outdoors
			 State strategies
			(a)In
 generalThe Secretary may issue to an eligible entity a cooperative agreement for each State for the development, implementation, and updating by the eligible entity of a 5-year State strategy, to be known as a Healthy Kids Outdoors State Strategy, that is designed to encourage people in the United States (especially children, youth, and families) to be physically active outdoors.
			(b)Submission and
			 approval of strategies
 (1)ApplicationsAn application for a cooperative agreement under subsection (a) shall—
 (A)be submitted by the eligible entity to the Secretary not later than 120 days after the date on which the Secretary publishes guidelines under subsection (f)(1); and
 (B)include— (i)a State strategy that meets the requirements of subsection (c), as determined by the Secretary; or
 (ii)a proposal for the development and submission to the Secretary of a State strategy.
						(2)Approval of
 strategy; peer reviewNot later than 90 days after the date on which a State strategy is submitted under paragraph (1)(B)(i), the Secretary shall, through a peer review process, approve, or recommend changes to, the State strategy.
				(3)State strategy
			 updates
					(A)In
 generalAn eligible entity that receives funds under this section shall update the State strategy at least once every 5 years.
 (B)FundingFunding to an eligible entity under this section shall be terminated if the eligible entity does not—
 (i)update the State strategy in accordance with subparagraph (A); or
 (ii)provide to the Secretary reports that document—
 (I)the results of evaluation methods consistent with the guidelines published under subsection (f)(1); and
 (II)lessons learned from implementing the State strategy.
							(c)Comprehensive
 strategy requirementsEach State strategy shall include— (1)a description of ways in which the eligible entity will encourage people in the United States (especially children, youth, and families) to be physically active in the outdoors through—
 (A)State, local, and tribal—
 (i)public health systems;
 (ii)public parks and recreation systems; and
 (iii)public transportation and city planning systems; and
 (B)other public systems that connect people in the United States (especially children, youth, and families) to the outdoors;
 (2)a description of ways in which the eligible entity will partner with nongovernmental organizations (including organizations serving military families and tribal agencies), with an emphasis on organizations serving children, youth, and families;
 (3)a description of ways in which State agencies will collaborate with each other to implement the State strategy;
 (4)a description of ways in which funding will be expended through local planning and implementation subgrants under subsection (d);
 (5)a description of ways in which the eligible entity will evaluate the effectiveness of, and measure the impact of, the State strategy, including an estimate of the costs associated with the evaluation;
 (6)a description of ways in which the eligible entity will provide opportunities for public involvement in developing and implementing the State strategy;
 (7)a description of ways in which the State strategy will increase visitation to Federal public land within the State; and
 (8)a description of ways in which the eligible entity will leverage private funds to expand opportunities and further implement the State strategy.
				(d)Local planning
			 and implementation
				(1)In
 generalA State strategy shall provide for the provision of subgrants from the eligible entity to local partners to implement the State strategy through one or more of the program activities described in paragraph (2).
				(2)Program
 activitiesProgram activities referred to in paragraph (1) may include—
 (A)implementing outdoor recreation and youth mentoring programs that provide opportunities to experience the outdoors, be physically active, and teach skills for lifelong participation in outdoor activities, including fishing, hunting, recreational shooting, archery, hiking, camping, outdoor play in natural environments, and wildlife watching;
 (B)implementing programs that connect communities with safe parks, green spaces, and outdoor recreation areas through affordable public transportation and trail systems that encourage walking, biking, and increased physical activity outdoors;
 (C)implementing— (i)school-based programs that use outdoor learning environments, such as wildlife habitats or gardens; and
 (ii)programs that use service learning to restore natural areas and maintain recreational assets; and
 (D)implementing education programs for parents and caregivers about the health benefits of active time outdoors to fight obesity and increase the quality of life for people in the United States (especially children, youth, and families).
 (e)PriorityIn making cooperative agreements under subsection (a) and subgrants under subsection (d)(1), the Secretary and the eligible entity, respectively, shall give preference to eligible entities and local partners that serve individuals that have limited opportunities to experience nature, including individuals that—
 (1)are socioeconomically disadvantaged; (2)have a disability; or
 (3)suffer disproportionately from physical and mental health stressors.
 (f)GuidelinesNot later than 180 days after the date of enactment of this Act, and after notice and opportunity for public comment, the Secretary shall publish in the Federal Register guidelines on the implementation of this Act, including guidelines for—
 (1)developing and submitting strategies and evaluation methods under subsection (b); and
 (2)technical assistance and dissemination of best practices under section 7.
 (g)ReportsNot later than 2 years after the date on which the Secretary approves the State strategy of an eligible entity receiving funds under this section, and every year thereafter, the eligible entity shall submit to the Secretary a report on the implementation of the State strategy based on the evaluation and assessment of the eligible entity in meeting the goals specified in the State strategy.
			(h)Allocation of
 fundsAn eligible entity receiving amounts from a cooperative agreement issued under subsection (a) for a fiscal year—
 (1)may use not more than 5 percent of the funding for administrative expenses; and
 (2)shall use at least 95 percent of the funding to provide subgrants to local partners under subsection (d).
				(i)Matching
 requirementAn eligible entity receiving amounts from a cooperative agreement issued under subsection (a) for a fiscal year shall provide a 25-percent match through in-kind contributions or cash.
			5.National
			 strategy for encouraging people in the United States to be active
			 outdoors
			(a)In
 generalNot later than September 30, 2016, the President, in cooperation with the heads of appropriate Federal departments and agencies, shall develop and issue a national strategy for encouraging people in the United States (especially children, youth, and families) to be physically active outdoors.
 (b)RequirementsThe strategy developed under subsection (a) shall include—
 (1)the identification of—
 (A)barriers to people in the United States (especially children, youth, and families) spending time outdoors; and
 (B)specific policy solutions to address the barriers identified under subparagraph (A);
 (2)the identification of opportunities for partnerships with Federal, State, tribal, and local partners;
 (3)the coordination of efforts among the heads of appropriate Federal departments and agencies to address the impacts of people in the United States (especially children, youth, and families) spending less active time outdoors on—
 (A)public health, including childhood obesity, attention deficit disorders and stress;
 (B)the future of conservation in the United States; and
 (C)the economy of the United States;
 (4)the identification of ongoing research needs to document the health, conservation, economic, and other outcomes of implementing the national strategy and State strategies;
 (5)the coordination and alignment of the national strategy with State strategies; and
 (6)an action plan for implementing the national strategy at the Federal level.
				(c)Strategy
			 development
				(1)Public
 participationThroughout the process of developing the national strategy under this section, the President—
 (A)may use, incorporate, or otherwise consider existing Federal plans and strategies that, in whole or in part, contribute to connecting people in the United States, especially children, youth, and families, with the outdoors; and
 (B)shall provide for public participation, including a national summit of participants with demonstrated expertise in encouraging individuals to be physically active outdoors in nature.
					(2)Updating the
			 national strategy
					(A)In
 generalThe President shall update the national strategy not later than 5 years after the date on which the first national strategy is issued under subsection (a), and every 5 years thereafter.
 (B)RequirementsIn updating the national strategy under subparagraph (A), the President shall incorporate results of the evaluation under section 6.
					6.National
 evaluation of health impactsThe Secretary, in coordination with the Secretary of Health and Human Services, shall—
 (1)develop recommendations for appropriate evaluation measures and criteria for a study of national significance on the health impacts of the national strategy and State strategies under this Act; and
 (2)carry out the study under paragraph (1).
 7.Technical assistance and best practicesThe Secretary shall— (1)provide technical assistance to eligible entities and local partners under section 4 through cooperative agreements with national organizations with a proven track record of encouraging people in the United States (especially children, youth, and families) to be physically active outdoors; and
 (2)disseminate best practices that emerge from strategies funded under this Act. 8.Authorization of appropriations (a)In generalThere are authorized to be appropriated to the Secretary to carry out this Act—
 (1)$1,000,000 for fiscal year 2016; (2)$2,000,000 for fiscal year 2017; and
 (3)$3,000,000 for fiscal year 2018. (b)LimitationOf the amounts made available to carry out this Act for a fiscal year, not more than 5 percent may be made available for carrying out section 7.
 (c)Other fundsFunds made available under this Act shall be used to supplement, and not supplant, any other Federal, State, or local funds available for activities that encourage people in the United States (especially children, youth, and families) to be physically active outdoors.